Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yahua Chen on 5/3/2022.
The application has been amended as follows:
Claim 2 is replaced by
(Currently amended) The isolated antibody or antibody fragment thereof of claim 1, wherein the antibody or antibody fragment is:
a) an immunoglobulin IgG1, IgG2, IgG3, IgG4 IgA1, IgA2
b) a single-chain antibody, a Fab fragment, a F(ab′)2 fragment, or a single-chain fragment variable (scFv), wherein the scFv comprises the VH and the VL, which are connected with a linker peptide of [[ten]] 10 to 

Claims 19-25 are cancelled.
Claims 1, 2, 11, 14, and 26-31 are allowed.

Examiner’s statement of reasons for allowance: 
	Prior art does not teach or suggest the antibody comprising VL comprising the LCDR1-3 from SEQ ID NO: 354 and VH comprising the HCDR1-3 from SEQ ID NO: 355, and VL and VH of SEQ ID NOs: 160 and 162 and light and heavy chains of SEQ ID NOs: 354 and 355.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642